Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 21, 1999, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*693The defendant’s Batson challenge (see Batson v Kentucky, 476 US 79) was properly denied since he failed to establish a prima facie case of discrimination. To establish a prima facie case, a defendant must demonstrate that members of a cognizable racial group were excluded from the jury venire, and that facts and other relevant circumstances support an inference of impermissible discrimination (see People v Brown, 97 NY2d 500; People v Childress, 81 NY2d 263, 266). The defendant failed to satisfy the second element. His assertion that the prosecutor struck a disproportionate number of black venirepersons was insufficient to establish a pattern of purposeful exclusion sufficient to raise an inference of discrimination (see People v Collins, 290 AD2d 513).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Feuerstein, J.P., Krausman, Goldstein and Adams, JJ., concur.